            Case 1:21-cr-00395-NRB Document 18 Filed 08/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 – – – – – – – – – – – – – – – – – –X

 UNITED STATES OF AMERICA                             ORDER OF JUDICIAL REMOVAL

        - against –                                   Criminal Docket No. 21 Cr. 395 (NRB)

 ENAR OLIVERA LOSALO,
 a/k/a “Willie Rocael Santos-Santos,”
 a/k/a “Willie Santos,”

                           Defendant.

 – – – – – – – – – – – – – – – – – –X

       Upon the application of the United States of America, by Matthew Hellman, Assistant

United States Attorney, Southern District of New York; upon the Factual Allegations in Support

of Judicial Removal; upon the consent of ENAR OLIVERA LOSALO, a/k/a “Willie Rocael

Santos-Santos,” a/k/a “Willie Santos,” (the “defendant”); and upon all prior proceedings and

submissions in this matter; and full consideration having been given to the matter set forth herein,

the Court finds:

       1.       The defendant is not a citizen or national of the United States.

       2.       The defendant is a native and citizen of Guatemala.

       3.       The defendant entered the United States on an unknown date and at an unknown

                location without having been admitted or paroled.

       4.       At the time of sentencing in the instant criminal proceeding, the defendant will be

                convicted in the United States District Court, Southern District of New York, of the

                following offenses: Illegal Reentry in violation of 18 U.S.C. § 1326(a).

       5.       A total maximum sentence of two years’ imprisonment may be imposed for the

                above-mentioned offense.
            Case 1:21-cr-00395-NRB Document 18 Filed 08/13/21 Page 2 of 2




       6.       The defendant is subject to removal from the United States pursuant to Section

                212(a)(9)(C)(i)(II) of the Act, 8 U.S.C. § 1182(a)(9)(C)(i)(II), as an alien who has

                been ordered removed under Section 235(b)(2), Section 240, or any other provision

                of law, and who enters or attempts to reenter the United States without being

                admitted.

       7.       The defendant has waived his right to notice and a hearing under Section 238(c) of

                the Act, 8 U.S.C. § 1228(c).

       8.       The defendant has waived the opportunity to pursue any and all forms of relief and

                protection from removal.

       9.       The defendant has designated Guatemala as the country for removal pursuant to

                Section 240(d) of the Act, 8 U.S.C. § 1229a(d).

                WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,

8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his

release from confinement, or, if the defendant is not sentenced to a term of imprisonment,

promptly upon his sentencing, and that the defendant be ordered removed to Guatemala.

New York, New York

Dated: August 13, 2021
                                                  HONORABLE NAOMI REICE BUCHWALD
                                                  UNITED STATES DISTRICT JUDGE
